PER CURIAM:
Damian Giovanni Bey appeals a district court order denying his motion for a sentence reduction filed under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Bey, No. 5:03-cr-00252-BR-1, 2009 WL 2767023 (E.D.N.C. Aug. 27, 2009). We also deny Bey’s motion to hold his appeal in abeyance pending the United States Supreme Court’s decision in United States v. Dillon, No. 09-6338. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.